Title: From George Washington to Colonel Thomas Clark, 4–7 December 1778
From: Washington, George
To: Clark, Thomas


  
    Sir
    Elizabeth Town [N.J.] 4th[–7] Decemr 1778.
  
  As the Convention Troops will have passed above you by the time this reaches you, the object of your Station at the Clove will have been effected. You will therefore be pleased to move down to Paramus with the Carolina Brigade and quarter your Men in as compact a manner as the situation of the Buildings will permit. You shall, upon my arrival at Middle Brook receive more particular instructions. I would recommend it to you, as soon as you have taken post, to make yourself acquainted with the Roads leading to the North River and have pickets established upon them at proper distances from you. You are in no danger from any other quarter. Should the Enemy, move up the River 
    
    
    
    in any considerable force, you are immediately to fall back to your former position at Sufferans and send your Baggage to Pompton—Colo. Morgan furnished Mr Erskine at Ringwood Iron Works with a guard of a serjeant and 12. be pleased to send the like number to releive them. They are to remain there during the Winter, as Mr Erskine will be compleating some valuable surveys for the public; Be pleased to make use of all means to cut off the intercourse between the Country and New York. You are upon no account to permit any inhabitant of the States of New York or New Jersey to pass to New York without permissions under the hands of their respective Governors—Upon your arrival at Paramus you are to send the inclosed to Colo. Febiger at Hackinsac. It directs him to join his Brigade, as soon as you have taken post. I am &c.
   
    
      Sir
      Paramus [N.J.] 7th Decemr 1778
    
The Enemy having gone down the River, you will immediately proceed to put the foregoing into execution. Be pleased to let the 200 Men under Colo. Mabane, if they are not already withdrawn, remain near Kings ferry until they are relieved by a party, which will be sent over by Genl McDougal. I must beg you to be particularly careful to prevent the Soldiers from burning the fences of the farmers & committing other disorderly acts. I am Sr Yr Mo. Obet
G.W——n
    If colo. Mabane should have been withdrawn from Kings ferry be pleased to leave an officer & 50 Men at Kakiate until you receive further orders.
